COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-283-CV
   
RUPERT 
POLLARD                                                                 APPELLANT
  
  
V.
  
  
FALLCO, 
INC. AND JAMES                                                      APPELLEES
EDWARD 
FALLMAN AND LAYANA
COLLETTE 
MAXIE
 
 
----------
FROM 
THE 67TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
July 30, 2004 we notified appellant that his brief had not been filed as 
required by rule 38.6(a). See TEX. 
R. APP. P. 38.6(a). We stated we would 
dismiss the appeal for want of prosecution unless appellant or any party 
desiring to continue this appeal filed with the court within ten days a response 
showing grounds for continuing the appeal. We have not received any response.
        Because 
appellant’s brief has not been filed, we dismiss the appeal for want of 
prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
   
  
                                                                  PER 
CURIAM
  
  
  
PANEL 
D:   HOLMAN, GARDNER, and WALKER, JJ.
 
DELIVERED: 
August 31, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.